             Case 18-03276 Document 76 Filed in TXSB on 11/27/19 Page 1 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION



IN RE:
                                                           CASE NO. 18-33836-HI-11
NEIGHBORS LEGACY HOLDINGS, INC.,                           (Chapter 11)

                                   Debtors.



INFINITY EMERGENCY MANAGEMENT
GROUP, LLC,
                                                           ADV. P. NO. 18-3276
                                   Plaintiff,
v.

NEIGHBORS HEALTH SYSTEM, INC.,
et al.,
                   Defendants.

                        UNSECURED CREDITOR TRUST’S STATEMENT

         Mark Shapiro, the trustee (the “Unsecured Creditor Trustee”) of the Unsecured Creditor

Trust, hereby files this Statement in connection with the above-referenced adversary proceeding,

and respectfully states as follows

                                             INTRODUCTION1

         1.       Since the Effective Date of the Plan and the formation of the Unsecured Creditor

Trust, the Unsecured Creditor Trustee has been actively monitoring this adversary proceeding

given its obvious impact on the Unsecured Creditor Trustee’s anticipated pursuit of claims on the

Unsecured Creditor Trust’s behalf. The Unsecured Creditor Trustee, however, also is acutely


         1
          Capitalized terms used in this Introduction but not otherwise defined shall have the meanings set forth in
the Statement.



58324/0002-18187379v3
          Case 18-03276 Document 76 Filed in TXSB on 11/27/19 Page 2 of 9




cognizant of the Unsecured Creditor Trust’s limited resources. Accordingly, given the extensive

briefing done by the D&O Defendants in connection with the Cross Summary Judgment Motions

on the limited issue of direct versus derivative claims asserted by the Plaintiffs, the Unsecured

Creditor Trustee purposely has been limiting his role in this adversary proceeding to avoid

duplication of efforts and depletion of the minimal funds in the Unsecured Creditor Trust.

         2.       The threshold issue in this adversary proceeding has not changed – the Court must

first determine whether Infinity has standing to pursue some or all of its claims against the D&O

Defendants.       While the Unsecured Creditor Trust engaged in good-faith negotiations with

Infinity regarding a joint prosecution agreement that would avoid the need to have that threshold

issue decided, the parties were unable to come to an agreement. Now, in an attempt to avoid a

mini-trial on the issue of whether Infinity’s claims are predominantly derivative (which they are),

Infinity is suggesting that the Unsecured Creditor Trust should be forced to pursue a prosecution

of its claims against the D&O Defendants in the context of this adversary proceeding. Infinity’s

position is not correct and unnecessarily would prejudice the Unsecured Creditor Trust if

adopted by this Court.

         3.       While the Unsecured Creditor Trust is prepared to move forward with a complaint

against the D&O Defendants on all derivative claims, it should know whether the claims in the

Infinity Complaint are derivative and, thus, are claims that are properly asserted by the

Unsecured Creditor Trust and not Infinity.         In other words, the threshold issue the Court

identified months ago must be adjudicated pursuant to the bifurcated process the Court has

previously crafted.      Once the Court rules, the Unsecured Creditor Trust can file its own

complaint against the D&O Defendants asserting the estates’ derivative claims (including those

claims that have previously been improperly asserted by Infinity).



                                                  2
58324/0002-18187379v3
          Case 18-03276 Document 76 Filed in TXSB on 11/27/19 Page 3 of 9




                                        BACKGROUND

A.       General Background

         4.       On July 12, 2018 (the “Petition Date”), Neighbors Legacy Holdings, Inc. f/k/a

Neighbors Health Systems, Inc., Neighbors Health, LLC and Neighbors GP, LLC (the “Debtor

Defendants”) and certain other affiliates (collectively, the “Debtors”) filed voluntary petitions for

relief under chapter 11 of the Bankruptcy Code. From and after the Petition Date, the Debtors

continued to operate as debtors-in-possession pursuant to Sections 1107 and 1108 of the

Bankruptcy Code.

         5.       On March 22, 2019, the Court entered an Order (the “Confirmation Order”)

confirming the First Amended Joint Plan of Liquidation of Neighbors Legacy Holdings, Inc. and

its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code (the “Plan”).

         6.       The Confirmation Order and Plan, among other things, approved the form of the

Unsecured Creditor Trust Agreement and the appointment of the Unsecured Creditor Trustee to

administer the Unsecured Creditor Trust. Additionally, the Plan provided for the establishment

of the Unsecured Creditor Trust effective on the effective date of the Plan, which occurred on

April 8, 2019 (the “Effective Date”). See Section V.D. of the Plan.

         7.       Pursuant to the Plan and Confirmation Order, on the Effective Date, the

Unsecured Creditor Trustee was to be substituted as a party of record in all pending litigation

brought by or against the Debtors, except for any actions related to the enforcement of

Liquidating Trust Assets (as defined in the Plan). See Confirmation Order ¶ 8; see also Section

V.I. of Plan. Thus, in accordance with the Plan and Confirmation Order, on the Effective Date,

the Unsecured Creditor Trustee automatically, without further action of any party or the Court,

substituted as party of record for the Debtors in all pending litigation including the within

adversary proceeding.

                                                 3
58324/0002-18187379v3
          Case 18-03276 Document 76 Filed in TXSB on 11/27/19 Page 4 of 9




         8.       Pursuant to the Plan, the Unsecured Creditor Trust is charged with maximizing

value for the benefits of its beneficiaries. Since the Effective Date, the Unsecured Creditor Trust

has accessed a portion of it limited resources ($275,000 as of confirmation) to investigate and

analyze causes of action against, inter alia, the Debtors’ officers and directors that could result in

a recovery to the beneficiaries of the Unsecured Creditor Trust. The Unsecured Creditor Trustee

has already expended a portion of the funds in the Unsecured Creditor Trust on that investigation

and expects to commence litigation in the near future.

B.       The Infinity Adversary Proceeding

         9.       On December 14, 2018, Infinity Management Group, LLC (“Infinity”) filed a

Third Amended Complaint (the “Complaint”) against Neighbors Legacy Holdings, Inc. f/k/a

Neighbors Health Systems, Inc., Neighbors Health, LLC and Neighbors GP, LLC (the “Debtor

Defendants”) and certain of the Debtors’ officers and directors (the “D&O Defendants”).          The

Complaint, which has proceeded in this Court following the removal of the original complaint

from the Texas state court where it was filed pre-petition, asserts causes of action for, among

other things, (i) derivative claim of abuse of control, (ii) derivate claim of gross mismanagement,

(iii) derivative claim of waste of corporate assets, (iv) direct claim of negligence and gross

negligence, (v) direct claim of negligent misrepresentations, (vi) direct claim of aiding and

abetting breach of fiduciary duty, (vii) direct claim of violations of Securities Act and (viii)

direct claim of conspiracy to breach fiduciary duty.

         10.      On February 13, 2019, the Debtor Defendants filed an answer to the Complaint (the

“Answer”). In the Answer, the Debtor Defendants denied that Infinity had standing to pursue claims

against the D&O Defendants.

         11.      On February 13, 2019, before the Effective Date of the Plan and the formation of

the Unsecured Creditor Trust, the D&O Defendants filed motions to dismiss for, among other

                                                  4
58324/0002-18187379v3
          Case 18-03276 Document 76 Filed in TXSB on 11/27/19 Page 5 of 9




things, lack of standing [Docket Nos. 23 and 24] (the “Motions to Dismiss”).          As set forth in

detail in the Motions to Dismiss, the D&O Defendants argued that the claims against them are

derivative claims that belong to the Debtors’ estates as a matter of law. The Debtors concurred

in the position asserted in the Motion to Dismiss that the D&O Defendants lack standing to

pursue derivative claims that are property of the estates. See Docket No. 30. At that time, the

Unsecured Creditor Trust had not yet been formed and, thus, the Unsecured Creditor Trustee

could not take a position on the Motions to Dismiss.

         12.      After the filing of the Motions to Dismiss, there were a number of responses,

replies and sur-replies filed by both Infinity and the D&O Defendants. See Docket Nos. 27, 28,

31, 32 and 34.

         13.      Immediately after the Effective Date, on April 10, 2019, the Unsecured Creditor

Trustee filed a Notice of Appearance of Unsecured Creditor Trustee in Pending Adversary

Proceeding in Accordance with the Plan. See Docket No. 33. On April 15, 2019, the Unsecured

Creditor Trustee participated in the hearing on the Motions to Dismiss. At that hearing, the

Court denied the Motions to Dismiss and required the parties (including the Trust) to consult and

agree to a discovery schedule for a mini-trial as to the derivative nature of the claims asserted by

Infinity in the Complaint. See Docket No. 35.

         14.      On April 26, 2019, the Court held a status conference with respect to scheduling

of the mini-trial. At that status conference, the Court directed the parties to submit a proposed

order (or competing orders) as to the issues that will be addressed at the mini-trial. See Docket

No. 36. In connection with the negotiation of that pre-trial order, Infinity initially objected to the

Unsecured Creditor Trust’s participation in the adversary proceeding.




                                                  5
58324/0002-18187379v3
          Case 18-03276 Document 76 Filed in TXSB on 11/27/19 Page 6 of 9




         15.      After submission of competing orders, on May 17, 2019, the Court entered a pre-

trial order for the mini-trial (the “Pre-Trial Order”). See Docket No. 54. The Pre-Trial Order

identified the following matters to be addressed at the mini-trial:

                  1. What entity owned the business that was operated at
                     Edgemere/Eastside Emergency Center located in El Paso,
                     Texas?

                  2. What entity owned the business that was operated at the
                     Zaragoza Emergency Center located in El Paso, Texas?

         16.      The Pre-Trial Order provided that the Unsecured Creditor Trustee is substituted as

party of record for the Debtor Defendants. The Pre-Trial Order also provided that the Unsecured

Creditor Trustee shall be permitted to participate in the adversary proceeding in all respects on

behalf of the Debtor Defendants.

         17.      On July 1, 2019, the Court held another status conference and scheduled deadlines

for discovery-related motions, dispositive motions, responses and oral argument of dispositive

motions. See Docket No. 56. In accordance with that schedule, as subsequently extended by the

Court, Infinity and the D&O Defendants filed competing motions for summary judgment (the

“Cross Summary Judgment Motions”). See Docket Nos. 59-62.

         18.      The Summary Judgment Motion filed by the D&O Defendants was

comprehensive and addressed all of the applicable legal and factual issues. Given the extensive

briefing done by the D&O Defendants, the Unsecured Creditor Trustee determined that, rather

than diminish limited estate resources to file his own pleading (which would likely be duplicative

of that filed by the D&O Defendants), he would closely monitor the adversary proceeding at this

juncture without taking an active role.

         19.      After replies and sur-replies having been filed, on October 3, 2019, the Court held

a hearing on the Cross Summary Judgment Motions. See Docket No. 74. While the Court did


                                                   6
58324/0002-18187379v3
          Case 18-03276 Document 76 Filed in TXSB on 11/27/19 Page 7 of 9




not rule on the Cross Summary Judgment Motions, it did indicate that it likely would need to

move forward with the mini-trial on the issues outlined in the Pre-Trial Order. The Court also

previewed for the parties that it likely would find at least some of the claims asserted by Infinity

to be derivative claims.

         20.      Having heard that the Court may ultimately rule against it, Infinity suggested, for

the first time, that it made sense to discuss a joint prosecution of all claims, including those

directly held by Infinity, with the Unsecured Creditor Trust, the holder of the Debtors’ derivative

claims. To afford Infinity time to see if it could enter into an agreement with the Unsecured

Creditor Trust as to a joint prosecution, the hearing on the Summary Judgment Motions was

continued.

         21.      After the hearing on October 3, 2019, counsel for the Unsecured Creditor Trust as

well as the Unsecured Creditor Trustee engaged in good faith discussions with Infinity as to a

joint prosecution of the derivative claims in the Complaint. The parties, however, were unable to

come to an agreement with respect to a joint prosecution.

         22.      On November 20, 2019, the Court held another status conference at which time

Infinity and the Unsecured Creditor Trust advised that they were unable to come to an agreement

on a joint prosecution.      Following that status conference, the Unsecured Creditor Trust made

additional attempts to consensually resolve the prosecution of the derivative claims.           Such

discussions were unsuccessful. Given the Court’s prior foreshadowing of its ruling on the direct

versus derivative issue, the Unsecured Creditor Trust believes that a simple resolution would be

for Infinity to simply dismiss the derivative claims and allow the Unsecured Creditor Trust to

pursue those claims (along with the other claims it intends to pursue). The Unsecured Creditor




                                                   7
58324/0002-18187379v3
          Case 18-03276 Document 76 Filed in TXSB on 11/27/19 Page 8 of 9




Trust believes this would eliminate the necessity of a mini-trial on the issue and further depletion

of the D&O liability insurance.

                        UNSECURED CREDITOR TRUST’S INTENTION

         23.      As set forth above, since the Effective Date the Unsecured Creditor Trust has

been investigating and analyzing causes of action the Debtors’ officers and directors, and others.

It was, and continues to be, the Unsecured Creditor Trust’s intention to pursue all appropriate

causes of action against the Debtors’ officers and directors including those causes of action in the

Complaint that are determined to be derivative. In fact, the Unsecured Creditor Trust was

waiting for a determination on the direct versus derivative issue in this adversary before

commencing its own litigation.




                                                 8
58324/0002-18187379v3
          Case 18-03276 Document 76 Filed in TXSB on 11/27/19 Page 9 of 9




         24.      The Unsecured Creditor Trust is now moving forward with the retention of

litigation counsel and the preparation of a complaint against, inter alia, the Debtors’ officers and

directors. Given the Court’s suggestion that the Unsecured Creditor Trust should proceed to

litigate its claims against the Debtors’ officers and directors, it is the intention of the Unsecured

Creditor Trustee to file a complaint by the end of January, 2020. To the extent the Unsecured

Creditor Trust’s claims overlap with the claims asserted in this adversary proceeding, the

Unsecured Creditor Trust will, as determined appropriate, seek to coordinate the proceedings, or

so much thereof as is appropriate, so that there is no duplication of efforts.


Dated: November 27, 2019                   Respectfully submitted,

                                           By:     /s/ Michael D. Warner
                                                   Michael D. Warner (TX Bar No. 00792304)
                                                   COLE SCHOTZ P.C.
                                                   301 Commerce Street, Suite 1700
                                                   Ft. Worth, TX 76102
                                                   (817) 810-5250
                                                   (817) 810-5255 (fax)
                                                   mwarner@coleschotz.com
                                                   Counsel for the Unsecured Creditor Trustee




                                                  9
58324/0002-18187379v3
